Citation Nr: 1637296	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include hyperopia/astigmatism/presbyopia, meibomitis, and dry eye syndrome.  

2.  Entitlement to an effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine as secondary to service-connected status post right pyelolithotomy.

3.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had military service from July 1973 to August 1977. 

The matter of entitlement to service connection for a bilateral eye disorder comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen such claim.  Subsequent to this rating decision, jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.  The claim for service connection for a bilateral eye disorder was reopened by the Board in April 2013 and remanded for additional development and consideration on the merits.  

With respect to the matter of entitlement to an effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine, an August 2012 rating decision issued by the Winston-Salem RO granted such claim and assigned an initial rating and effective date.  Thereafter, in June 2013, the Veteran expressed disagreement with the assigned effective date for the award of service connection.  This matter was remanded in October 2014 for the issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2015, the RO issued a SOC and the Veteran filed his substantive appeal in June 2015.  As such, this issue is properly before the Board.

With respect to the matter of entitlement to service connection for anemia, a July 2015 rating decision issued by the Winston-Salem RO denied service connection for such claim.  Thereafter, in August 2015, the Veteran expressed disagreement with the denial of service connection.  Thus, as will be discussed below, a remand for issuance of a SOC on this issue is necessary.  See 38 C.F.R. § 19.26 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also observes that a December 2015 rating decision denied entitlement to service connection for a right shoulder disability and neck strain.  The Veteran appealed the decision in February 2016 via submission of VA Form 21-0958. Although there is no indication that a SOC has been issued, see Manlincon, supra, the RO issued the Veteran an Appeals Process Letter in March 2016  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in these matters.

Finally, in a March 2016 statement, the Veteran raised a service connection claim for traumatic brain injury (TBI).  The Board observes this issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for anemia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's hyperopia, astigmatism, and presbyopia are refractive errors and are not shown to have been subjected to superimposed disease or injury in service.

2.  The Veteran's remaining bilateral eye disabilities, to include meibomitis and dry eye syndrome, did not have their onset in service and are not related to active service.

3.  In a final rating decision issued in August 1980, the RO denied service connection for a low back disability.  

4.  The Veteran's application for his claim of entitlement to service connection for a low back disability was received by VA on August 23, 2011.

5.  In a rating decision issued in August 2012, the RO granted service connection for chronic low back disability as secondary to service-connected status post right pyelolithotomy, effective August 23, 2011, the date of receipt of the application for service connection claim.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for a bilateral eye disability. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 4.9 (2015).

2.  The criteria for an effective date prior to August 23, 2011, for the grant of service connection for low back disability as secondary to service-connected status post pyelolithotomy have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection- Bilateral eye disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires 1) evidence of a current disability; 2) medical, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a link, or nexus between the claimed in-service injury or aggravation and the present disability.  Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2015).  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his vision problems, variously diagnosed as hyperopia, dry eye syndrome, and/or meibomitis, are related to service.  He essentially contends that his eyes were injured in the course of performing various military duties without the benefit of eye protection.  In this regard, the Veteran submitted a description of the duties associated with being a VULCAN weapon system mechanic in February 2014 which he asserts supports this contention.  The Veteran has also reported that he has been suffering from chronic dry eye along with hyperopia since service.  See generally, VA Form 9, September 2011. 
The pertinent evidence includes service treatment records (STRs) which showed that the Veteran was fitted with corrective lenses for hyperopia (i.e., farsightedness) in March 1977, at which time the external and internal examination of the eyes was within normal limits.  He was seen on follow-up complaining that his glasses were ill-fitting and causing pain.  An August 1975 Report of Medical History report reflects that the Veteran checked "yes" as to having eye trouble; no other specific findings or complaints were noted.  On separation examination in July 1977, clinical evaluation of the Veteran's eyes was normal.  The STRs do not contain any other complaints or findings of an eye condition or eye injury.

The post-service evidence includes a June 2003 VA treatment report showing the Veteran's report of decreased reading vision.  A July 2010 VA treatment reflects that he received a prescription for lubricating eye drops and artificial tears.  In November 2011, the Veteran reported a long history of dry eyes with blurry/burning vision, especially after reading or driving for long periods of time.  Also in November 2011, he was diagnosed with dry eye syndrome secondary to meibomitis (i.e., inflammation of the meibomian glands).  The additional VA treatment records, dated through February 2016 in the VBMS file, reflect problem lists that include "dry eye syndrome."   

Given the evidence as set forth above, in its April 2013 remand, the Board found that a VA examination that included an opinion as to whether the Veteran had a current eye disability as a result of service was necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board requested that, for any refractive error diagnosed at the examination, to include hyperopia, the examiner was to state whether it was at least as likely as not that such was subject to a superimposed injury during service that resulted in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).   

In accordance with such remand directives, the Veteran was afforded a VA examination in June 2013.  The optometrist who conducted this examination found that the Veteran's hyperopia and dry eye syndrome were not "caused by or worsened by any event that occurred in the military."  The rationale for hyperopia was that this was "a naturally occurring condition found throughout the general []public and has absolutely no connection with military service."  With respect to dry eyes, the rationale was that the condition was not diagnosed until 2011 and occurs in a significant percentage of the population, and the examiner concluded that this condition was "not related to military service in any way."  

While the Board acknowledged the clear intent of the optometrist who provided the opinions above to render them definitively, regretfully, it found that they were not rendered in the specific manner that would withstand judicial review.  The Board found, the examiner did not specifically answer the posed question as to whether any refractive error diagnosed at the examination, to include hyperopia, was at least as likely as not subject to a superimposed injury during service that resulted in additional disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  With respect to the opinion addressing dry eye syndrome, the Board found the rationale was largely based on the lack of evidence of relevant treatment during service or until 2011, with no commentary as to the Veteran's assertions of problems with dry eyes from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

Treatment reports from Mitchell Eye Care Center dated in June 2014 document diagnoses to include presbyopia and dry eye syndrome bilaterally.

In light of the inadequacies set forth above, the Board found in October 2014 that another VA examination to address the claim for service connection for a bilateral eye disability that included opinions that will sustain judicial review was necessary.  The Board found that given the nature of the eye pathology the Veteran asserted was related to service, the AOJ should be directed to request that a VA ophthalmologist conduct the examination to the extent possible.  


The Veteran was afforded another VA examination in June 2015.  The examiner diagnosed chronic dry eye both eyes, meibomianitis both eyes, and hyperopia/ astigmatism/presbyopia both eyes.  The examiner opined the claimed condition was less likely than not incurred in or cause by the Veteran's military service.  The examiner reasoned that the medical records reviewed did not indicate hyperopia was related to any superimposed injury, but was more likely than not secondary to normal progressive refractive error.  He indicated that the Veteran's vision is correctable to normal levels with glasses.  The examiner further opined, after a complete review of the medical records, to include the Veteran's contentions that the additional claimed conditions of meibomitis and dry eye syndrome were less likely than not incurred in or caused by military service as the medical evidence did not support the claim.

The Veteran's diagnoses of bilateral hyperopia, astigmatism, and presbyopia are refractive errors of the eyes.  Notably, refractive errors of the eyes are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303 (c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

The Board recognizes that service connection may be granted in limited circumstances for superimposed disability on a refractive error or developmental defect.  The Board finds however that there is no evidence of an acute eye injury or superimposed disease shown in service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Accordingly, because refractive errors are excluded from the definition of a disease for which service connection may be granted, the claim for service connection for the Veteran's refractive errors must be denied as a matter of law.  38 C.F.R. §§ 3.303 (c), 4.9.

Further, the Board finds that service connection for the Veteran's remaining eye diagnoses- meibomitis and dry eye syndrome- is not warranted.  Significantly, these eye disabilities are not shown in the record until decades after his discharge from active service.  This lengthy period of time is a factor that weighs against the Veteran's claim for service connection on a direct incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran's meibomitis and dry eye syndrome have not been associated with his active service.  The VA examiner did not relate the Veteran's meibomitis and dry eye syndrome to service as reflected in the June 2013 and June 2015 VA medical opinions.  Instead, the examiner indicated that the medical evidence did not support that these eye disabilities were a result of service. 

Significantly, there is no competent and credible evidence relating any of the Veteran's current eye disabilities to his military service.  Therefore, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

The only evidence linking his current eye disabilities to his military service are his own assertions.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). In this case, however, the causes of the Veteran's current eye disabilities involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's eye conditions.  The Veteran is competent to relate symptoms of his current eye disabilities that he experiences, but he is not competent to diagnose or opine on whether there is a link between the current bilateral eye disability and service because such conclusions require specific, highly specialized, medical knowledge and training regarding some unseen and complex processes of the eyes, knowledge of the various risk factors and causes of eye disorders, specific clinical testing for these eye conditions, and knowledge of likely date of onset and ranges of progression of eye disorders that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

For these reasons, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between any of the Veteran's current bilateral eye disabilities and his active military service.  Although the Board is sympathetic to the Veteran's claim, for the above reasons, the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, and the appeal must be denied. 

Effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet .App. 173, 181 (2006).

Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed.Cir.2008).  "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition."  Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. § ] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.'"  Id.  It explained:

We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards.  Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.  Id. at 1370.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this regard, the Board notes that the Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A recitation of the procedural and medical history of the Veteran's claim is instructive.  Procedurally, the Veteran first sought service connection for a low back disability, in March 1980.  In an August 1980 rating decision, the RO denied such claim on the basis that the record, which consisted of the Veteran's service treatment and personnel records and post-service treatment records, failed to show a back disability that was related to service or a service-connected disability.  The Veteran, however, did not express disagreement or a desire for appellate review in regard to the August 1980 rating decision.  Further, no additional information was received within the first year of the August 1980 rating decision.

No further communication regarding his claim of entitlement to service connection for a low back disorder was received until August 23, 2011, when VA received his application regarding such claim.  Therefore, the August 1980 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1981) [(West 2015)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1981) [(2015)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disability was received prior to the expiration of the appeal period stemming from the August 1980 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Rather, in August 23, 2011, the Veteran filed a claim for "entitlement to service connection for low back pain as a residual of right kidney surgery."  A review of the Veteran's service treatment records shows no treatment or diagnosis of a low back condition during active service.  Service connection has been established for status post right pyelolithotomy.  Records show complaints of chronic back pain in the area of the Veteran's pyelolithotomy surgery.  Treatment records show persistent pain in the area of the surgery.  Records from VA Medical Center (VAMC) in Durham and Fayetteville show complaints of low back pain.  X-ray of the lumbar spine dated in December 2009 revealed normal lumbar spine. 

At the June 2012 VA examination the examiner diagnosed chronic muscle strain right flank secondary to pyelolithotomy and degenerative arthritis of the lumbar spine.  

The examiner reviewed the Veteran's medical records and stated that he had two separate conditions causing the low back pain.  The examiner noted that the first is chronic back pain in the area of the previous pyelolithotomy surgery.  He indicated that treatment records clearly document persistent pain in the area of the surgery in 1981, 1986, 1988, 1989, and 2003.  He noted that there are no medical records provided to indicate any significant pain-free period after his kidney surgery.  The examiner noted that the second cause of the Veteran's back pain is osteoarthritis (spondylosis) of the lumbar spine.  The examiner indicated that the osteoarthritis is not caused by or related to his pyelolithotomy.  The examiner stated that it is not possible to attribute specific percentages that the separate conditions contribute to the Veteran's overall pain.  The examiner noted, it is at least as likely as not that some of the Veteran's back pain is secondary to his pyelolithotomy on the basis of history and medical record documentation.  Therefore the examiner opined that it is at least as likely as not that the Veteran's chronic muscle strain of lumbar spine is due to the service connected status post right pyelolithotomy.

In response, in an August 2012 rating decision, the RO granted service connection for chronic muscle strain of the lumbar spine, assigning a 10 percent disability rating and an effective date of August 23, 2011.  

The Veteran contends that his effective date should be June 13, 2007.  See June 2013 notice of disagreement.  Despite the Veteran's contentions, however, there is no evidence that he sought service connection for a back disability prior to his August 23, 2011 claim.

Importantly, with regard to the Veteran's inferred allegation that his post-service treatment records, which reflect treatment for low back pain intermittently since 1981, should be construed as a claim, the Board notes that, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination may be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, absent any evidence of a claim or an intent to seek benefits, the Veteran's previous intermittent medical treatment prior to the August 23, 2011 claim for a low back disability cannot constitute a claim for earlier effective date purposes.  

Based on the analysis above, the Board finds that there is no evidence that the Veteran sought compensation for a low back disability from the final August 1980 rating decision and prior to his August 2011 claim.  Consequently, an earlier effective date for service connection for a low back disability is not warranted.

In reaching such decision, the Board recognizes the Veteran's contention that he has had low back pain since 1980.  The Board observes, however, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde, 12 Vet. App. at 382-83.

In summary, the Board concludes that the currently assigned effective date of August 23, 2011, for the grant of service connection for the Veteran's low back disability is appropriate.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute and regulation from assigning an effective date prior to that date.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 23, 2011 for the award of service connection.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral eye disorder, to include hyperopia/astigmatism/presbyopia, meibomitis, and dry eye syndrome is denied.  

An effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine as secondary to service-connected status post right pyelolithotomy is denied.



REMAND

With respect to the claim for service connection for anemia, as indicated in the Introduction, the Board finds that a remand is necessary in order to provide the Veteran with a SOC.  As noted previously, in a July 2015 rating decision, the AOJ denied service connection for anemia.  The Veteran submitted a notice of disagreement (NOD) as to the denial.  There is no indication that the AOJ has properly acknowledged the NOD.  Indeed, there has been no Appeals Process Letter sent to the Veteran informing him of the appeals process.  When there has been an initial AOJ adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on this issue is needed.  Manlincon, supra.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC on the issue of entitlement to service connection for anemia.  Please advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration of any perfected appeal, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


